Fourth Court of Appeals
                               San Antonio, Texas
                                       May 2, 2017

                                  No. 04-16-00758-CV

                      Jerome DRAGON, Jr. and Patricia G. Dragon,
                                   Appellant

                                            v.

                      Joseph Russell TRIAL and Michael Leo Trial,
                                       Appellee

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 14-07-00169-CVK
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
       Appellees’ motion for extension of time to file brief is hereby GRANTED. Time is
extended to May 12, 2017.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court